Honorable Robert S. Calvert
Comptroller of Public Accounts
Auat In, Texas
                             Opinion No. W-674
                             Re:   Procedure to be used
                                   in disbursing the
                                   trust funds of the
                                   Teacher Retirement
Dear Mr. Calvert :                 System.
       We have your letter of June 21, 1959, in which
you request our opinion on the procedure to be used
In disbursing trust funds of the Teacher Retirement
System.
       Sub-section 3 of Sectlon 13 of Article 2922-1,
Vernon’s Civil Statutes reads as follows:
            “The Treasure; of the State of
       Texas shall be the custodian of all
       bonds, securities, and funds. All
       payments from said funds shall be
       made by him on warrants drawn by the
       State Comptroller of Public Accounts
         pported-only upon voucher8 signed
       ii the Executive Secretary of the Re-
       tirement System. A duly attested copy
       of a resolution of the State Board of
       Trustees designating such person shall
       be filed with said Comptroller as hla
       authorlty For Issuing such warrants.”
       (Emphasis added)
       It appears that your request Is predicated on
a possible conflict between the above quoted statute
and Article 4393a, Vernon’8 Civil Statutes, which
reads In part a8 Followa:
Honorable Robert S. Calvert, page 2 (~'~-674)


            "All moneys and other securities
       placed in the hands of the State Treaa-
       urer in trust for any legal p'urposeshall
       be received bg the State Treasurer on a
       deposit receipt issued by the State Comp-
       troller . . . Such moneys or other securi-
       ties shall be withdrawn by trust and sua-
       pense draft in the case of money, and
       withdrawal authorization in the case of
       other securities, which instruments shall
       be issued serially and signed by the State
       Comptroller. . . .' (Emphasis ours)
       In Attorney General's Opinion WW-407 (1959) we
held that the State Treasurer is charged with requiring
satisfactory proof of the claimant's right to funds be-
fore he would be authorized to deliver them to the owner
or his authorized representative.
       You seek our opinion on the following questions:
            "You will note that Article 2922-1,
       Section 13, Sub-section 3, in setting
       out the method to be used in withdrawing
       funds, the word warrant is used.
            "Article 4393a provides that the
       withdrawal of Trust funds shall be by
       the 'useof a Trust and Suspense draft.
            "Please advise.
            "(1). Are the words warrant and Trust
       and Suspense Draft synonymous, if not, what
       procedure should be used In disbursing the
       trust funds of the Teacher Retirement System?
            "(2). The Treasury being the c,ustodian
       of all Trust funds, what type of approval, if
       any, should be required of him before issuing
       the instruments necessary for the withdrawal
       of such funds from his posaeeaion?'
       Article 4393a, originally passed in 1945, deal8
generally with methods of receiving and disposing of
trust moneys by the State Treasurer; of accounting for
such moneys by the Treasurer and Comptroller; and for
the supervision of such moneys by the State Comptroller
Honorable Robert S. Calvert, page 3 (m-674)


while they are in trust. In this general statute, it
is directed that such monexa shall be withdrawn by
"trust and suspense draft.
       However, Article 2922-1, which became effective
in 1956, deals specifically with the Teacher Retirement
System and provides in detail how those trust funds are
to be disbursed. Such statute provides payments from
such fund shall be made by the Treasurer "on warraFt
drawn by the State Comptroller of Public Accounts.
       Even if we assume the statutes are in conflict,
it is universally held that the specific statute more
clearly evidences the intention of the Legislature than
the general one. and therefore that the specific statute
will"contro1. 1Townsend v. Terrell, 11.8i'ex.463, 16
S.W.2d 1063 (192x). Furthermore, Article 2922-l spe-
cifically provides the proof to be required by either the
Comptroller or the Treasurer before the warrants are issued
and paid.
                         SUMMARY
          Under Article 2922-1, Vernon's Cl,vil
          Statutes, Trust Funds of the Teacher
          Retirement System are to be disbursed
          by the Treasurer on warrants issued
          by the Comptroller; such warrants are
          to be supported only by a voucher signed
          by the Executive Secretary of the Retire-
          ment System, who has been properly desig-
          nated.
                         Very truly yours,
                         WILL WILSON
                         Attorney General of Texas


                         B
                             Tom I. McFarling
                             Assistant
TIM:rm
                                              -   .




Honorable Robert S. Calvert, page 4 (W-674)


APPROVED:
OPINION COMMITTEE
Geo . P. Blackburn, Chairman
J. Arthur Sandlin
Jot Hodges, Jr.
Marvin H. Brown, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert